         Case 2:14-cv-01150-MHT-SRW Document 16 Filed 07/09/19 Page 1 of 2
                 Case: 19-11491 Date Filed: 07/09/2019 Page: 1 of 2


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                    For rules and forms visit
Clerk of Court                                                                    www.ca11.uscourts.gov


                                          July 09, 2019

Clerk - Middle District of Alabama
U.S. District Court
PO BOX 711
MONTGOMERY, AL 36101-0711

Appeal Number: 19-11491-F
Case Style: Demetrius Hawkins v. USA, et al
District Court Docket No: 2:14-cv-01150-MHT-SRW
Secondary Case Number: 2:06-cr-00012-MEF-SRW-4

The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4.

All pending motions are now rendered moot in light of the attached order.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Dionne S. Young, F
Phone #: (404) 335-6224

Enclosure(s)
     Case 2:14-cv-01150-MHT-SRW Document 16 Filed 07/09/19 Page 2 of 2
             Case: 19-11491 Date Filed: 07/09/2019 Page: 2 of 2




                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                         ______________

                                         No. 19-11491-F
                                         ______________

DEMETRIUS J. HAWKINS,

                                                    Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,
U.S. ATTORNEY GENERAL,
KENT B. BRUNSON,
United States Attorney, Middle District of Alabama,

                                             Respondents - Appellees.
                       __________________________________________


                          Appeal from the United States District Court
                              for the Middle District of Alabama
                       __________________________________________

ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R.42-1(b), this appeal is DISMISSED for
want of prosecution because the appellant Demetrius J. Hawkins failed to pay the filing and
docketing fees to the district court, or alternatively, file a motion to proceed in forma pauperis in
this court within the time fixed by the rules, effective July 09, 2019.

                                       DAVID J. SMITH
                            Clerk of Court of the United States Court
                               of Appeals for the Eleventh Circuit

                             by: Dionne S. Young, F, Deputy Clerk

                                                            FOR THE COURT - BY DIRECTION
